               Case 3:20-cv-03044-TSH Document 15 Filed 11/13/20 Page 1 of 2




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2 SARA WINSLOW (DCBN 457643)
   Assistant United States Attorney                                   S DISTRICT
 3 Chief, Civil Division                                           ATE           C
                                                                  T




                                                                                                   O
                                                             S
   JAMES A. SCHARF (CSBN 152171)




                                                                                                    U
                                                            ED




                                                                                                     RT
 4 Assistant United States Attorney                                                     D




                                                        UNIT
                                                                               TE
                                                                          GRAN




                                                                                                           R NIA
 5           U.S. Attorney’s Office/Civil Division
             150 Almaden Blvd., Suite 900




                                                        NO
                                                                                                   n
                                                                                        S. Hixso
                                                                                homas




                                                                                                           FO
 6           San Jose, CA 95113                                       Judge T




                                                            RT




                                                                                                       LI
             Telephone: (408) 535-5044                           ER




                                                             H




                                                                                                   A
                                                                      N                                C
 7           Fax: (408) 535-5081                                                        F
                                                                          D IS T IC T O
                                                                                R
             Email: james.scharf@usdoj.gov
 8
   Attorneys for Defendant                                                        GRANTED. The Clerk shall close
 9 United States of America                                                       the file and terminate the case.
                                                                                  DATED: 11/13/2020
10

11                                    UNITED STATES DISTRICT COURT
12                                 NORTHERN DISTRICT OF CALIFORNIA
13                                              SAN JOSE DIVISION
14

15   STATE FARM MUTUAL AUTOMOBILE                    ) CASE NO. 20-03044-TSH
     INSURANCE COMPANY,                              )
16                                                   )
                                   Plaintiff,        ) STIPULATION OF DISMISSAL WITH
17                                                   ) PREJUDICE PURSUANT TO SETTLEMENT
        v.                                           )
18                                                   )
     UNITED STATES OF AMERICA,                       )
19                                                   )
                                  Defendant.         )
20                                                   )
                                                     )
21                                                   )
22

23           Plaintiff hereby acknowledges receipt of the settlement proceeds. The parties to this

24 action hereby stipulate and agree that the above-referenced action is voluntarily dismissed with

25 prejudice pursuant to Federal Rules of Civil Procedure, Rule 41(a), and pursuant to the

26 Settlement Agreement entered into by the parties in this action.

27

28
     STIPULATION OF DISMISSAL
     CASE NO. 20-03044-TSH
                                                        1
             Case 3:20-cv-03044-TSH Document 15 Filed 11/13/20 Page 2 of 2




1

2 Dated: November 13, 2020                    /s/________________________________
                                              Joanna Auchettl
3                                             Attorney for Plaintiff
4

5                                             David L. Anderson
                                              United States Attorney
6

7 Dated: November 13 2020                     /s/ _______________________________
                                              James A. Scharf
8                                             Assistant United States Attorney
                                              Attorneys for Defendant
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     STIPULATION OF DISMISSAL
     CASE NO. 20-03044-TSH
                                             2
